Citation Nr: 9922595	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  96-27 530A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for blurred vision 
claimed as due to radium treatment.  

2.  Entitlement to service connection for dizziness claimed 
as due to radium treatment.  

3.  Entitlement to service connection for fainting spells 
claimed as due to radium treatment.  

4.  Entitlement to service connection for sinus condition 
claimed as due to radium treatment.  

5.  Entitlement to service connection for migraine headaches 
claimed as due to radium treatment.  

6.  Entitlement to service connection for disc degeneration 
claimed as due to radium treatment.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1947 to July 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 and subsequent rating 
decisions by the RO.  

The veteran, in a Statement in Support of Claim, received in 
April 1999, asserted that he was entitled to service 
connection for decay of maxillary anterior canine teeth 
claimed as due to radium treatment in service.  As the issue 
has not yet been addressed, it is referred to the RO to take 
the necessary steps to fully develop and adjudicate this 
issue.  



REMAND

Section 5103(a) of title 38 of the U.S. Code provides:  "If 
a claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application."  38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  

The veteran contends that he received a series of radium 
treatments in service from January to May 1951 at the Navy 
submarine medical research laboratory or facility in or 
around New London or Groton, Connecticut.  The veteran also 
asserts that he currently suffers from blurred vision, 
dizziness, fainting spells, sinus condition, migraine 
headaches and disc degeneration due to that radium treatment.  
The claims file contains no such record of any radium 
treatment, and an inquiry to the Department of Defense 
Radiation Experiments Command Center yielded negative 
results.  The veteran's lay assertions alone are not 
sufficient to make a claim well grounded, but the RO should 
attempt to obtain any additional service medical records 
referable to the reported treatment.  Thus, the RO has a duty 
to assist the veteran to complete his application for 
benefits.  See 38 U.S.C.A. § 5103(a); Robinette, supra.  

Moreover, the RO should attempt to obtain any additional 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to conduct a further search for any 
additional service medical records.  This 
should include obtaining all records 
dealing with treatment rendered the 
veteran in 1951 while serving at the Navy 
submarine base in New London, 
Connecticut.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of all additional treatment 
records concerning the claimed blurred 
vision, dizziness, fainting spells, sinus 
condition, migraine headaches and disc 
degeneration since service.  The veteran 
also should be instructed to submit all 
medical evidence which tends to support 
his assertions that these claimed 
conditions are due to radium treatment in 
service.  

3.  Following completion of the requested 
development, the RO should undertake to 
review the veteran's claims.  All 
indicated development should be taken in 
this regard.  If any decision remains 
adverse to the veteran, a supplemental 
statement of the case should be issued to 
the veteran and his representative.  They 
should be given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  












